DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason A. Smith on 02/09/2022.

The application has been amended as follows: 
Please amend claim 11 line 5 to read as “…the radiant [[heat]] foot warming device…”
Please amend claim 14 line 3 to read as “… [[the]] a first opening…”
Please amend claim 14 line 8 to read as “… [[the]] an internal compartment to maintain [[a]] the dry environment…”
Please amend claim 15 line 2 to read as “…the adjustable temperature control member …”
control ….”
Please amend claim 18 line 2 to read as “…the radiant [[heat]] foot warming device…”
Please amend claim 19 line 2 to read as “…the radiant [[heat]] foot warming device…”

Allowable Subject Matter
Claim 11, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant incorporated the allowable subject to the independent claim. The reason for allowance is stated in the Non-final action that was mailed on 11/23/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Examiner, Art Unit 3794